DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of U. S. Patent Application Publication No. 2002/0160274 (hereinafter referred to as Buxbaum).
4 
The difference between the claims and Abdallah is that Abdallah does not disclose modifying one surface region.  Abdallah does not disclose the resist residue removal as recited in claims 8-9.  
Buxbaum discloses the formation of a photoresist pattern that is used as a mask to transfer the pattern to the underlying hard masking layer ([0002]).  Buxbaum, in [0040], discloses that the underlying surface exposed through the patterned photoresist and the photoresist pattern surface is treated with an oxygen comprising plasma, and in [0010], discloses that the oxygen plasma removes the residual photoresist (resist residue) on the exposed surface of the underlying layer (ARC, hardmask).   
Therefore, it would be obvious to a skilled artisan to modify the hardmask surface of Abdallah by using an oxygen plasma . 

Claims 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of in view of U. S. Patent Application Publication No. 2002/0160274 (hereinafter referred to as Buxbaum) as applied to claims 1-3, 7-11 above, and further in view of  U. S. Patent No. 7,335,980 (hereinafter referred to as Nguyen).
Abdallah in view of Buxbaum is discussed in paragraph no. 3, above.
The difference between the claims and Abdallah in view of Buxbaum is that Abdallah in view of Buxbaum does not disclose that the carbon content in the graded hardmask decreases from top to bottom and is present in the claimed % as recited in claims 4-6.
Nguyen, in the abstract, and in figure 1B, and in col 6, line 25-65, discloses the graded hardmask (14A and 14B) wherein the hardmask is in the claimed thickness range and the gradation of 
It would be obvious to a skilled artisan to modify Abdallah in view of Buxbaum by providing a carbon-gradation in the hardmask layer as taught by Nguyen because Nguyen, in col 2, lines 35-50, discloses that using a hardmask with graded composition of carbon such that the bottommost portion has lesser carbon than the top portion enables the bottom portion of the hardmask layer to serve as a moisture barrier, and in col 6, lines 54-57, discloses that the upper portion of the hardmask layer serves as an etch stop layer.
Claims 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of in  as applied to claims 1-3, 7-11 above, and further in view of  U. S. Patent Application Publication No. 2012/0028472 (hereinafter referred to as Radwan).
Abdallah in view of Buxbaum is discussed in paragraph no. 3, above.
Abdallah, in [0049], discloses that the substrate over which the graded hardmask-BARC  is formed is a multilayer stacked substrate that includes oxide layer, nitride layer, and other multilayers, wherein the nitride layer can be silicon nitride, and the oxide layer can be silicon dioxide layer (claims 12-14).  
The difference between Abdallah in view of Buxbaum and the claims is that Abdallah in view of Buxbaum does not disclose that the OPL is disposed on the oxide layer and the graded hardmask on the OPL layer.

Therefore, it would be obvious to a skilled artisan to modify Abdallah in view of Buxbaum by applying a planarization layer prior to coating the Si-ARC layer as taught by Radwan, because Radwan, in [0018], discloses that the planarization of the overall surface topography of the underlying layers is desirable prior to performing lithography processes, and that such planarization also provides etch resistivity for patterning any underlying layers.
Claims 15-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of U. S. Patent Application Publication No. 2002/0160274 (hereinafter .
Abdallah, in [0010]-[0011], and [0048]-[0049], discloses the formation of a photoresist layer over a device stack (semiconductor device that has a multilayer stack), and in [0054]-[0055], discloses the formation of the photoresist layer on the gradient Si-BARC that is also a hardmask.  Abdallah, in [0053] –[0058], discloses that the photoresist is photolithographically patterned (exposed, developed) (the claimed at least one feature formation) and the resist pattern is transferred to the underlying graded hardmask using the resist pattern as the mask, and eventually to the underlying layers of the stack (claims 15, 19).  Abdallah, in [0013], [0018], [0023], and lines 1-2 of [0055], discloses that the Si-BARC comprises silicon, oxygen and carbon is a SiOC-containing layer (claims 16, 20).  Abdallah, in [0052], and [0053]-[0056], discloses that the photoresist is a EUV photoresist i.e., the photolithographic process can be an EUV 4 gas-containing etch chemistry to enable the use of the patterned resist mask as the etch mask to transfer the pattern to the underlying layers (claim 18). 
The difference between the claims and Abdallah is that Abdallah does not disclose modifying one surface region.  Abdallah does not disclose that the gradation in the carbon content in the graded hardmask decreases from top to bottom of the hardmask layer.  Abdallah does not disclose that the carbon content in the hardmask layer is present in the claimed %  as recited in claim 17.  Abdallah does not disclose the resist residue removal as recited.  
Buxbaum discloses the formation of a photoresist pattern that is used as a mask to transfer the pattern to the underlying hard masking layer ([0002]).  Buxbaum, in [0040], discloses that the underlying surface exposed through the patterned photoresist and the photoresist pattern surface is treated with an oxygen 
The difference between the claims and Abdallah in view of Buxbaum is that Abdallah in view of Buxbaum does not disclose that the carbon content in the hardmask layer is present in the claimed gradation range.
Nguyen, in the abstract, and in figure 1B, and in col 6, line 25-65, discloses the graded hardmask (14A and 14B) wherein the hardmask is in the claimed thickness range and the gradation of the carbon content in the hardmask decrease at the lower region (adjacent to the underlying device stack) to about no carbon in the bottom-most part of the hardmask layer (0%), and the content in the topmost portion of the hardmask layer can be at least 10 at.%.
Therefore, it would be obvious to a skilled artisan to modify the hardmask surface of Abdallah by using an oxygen plasma .
Response to Arguments
Applicant’s arguments, see Remarks, filed on Pages 2-3, December 18, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  U. S. Patent Application Publication No. 2002/0160274 (hereinafter referred to as Buxbaum), see paragraph no. 3-6, above.  With respect to applicant’s argument that Abdallah does not disclose the claimed modifying process .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 16, 2022.